            Case 2:18-cv-00442-CB Document 24 Filed 02/15/19 Page 1 of 1



                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA


ROBERT L. SCHOENFELD,                      )
                                           )
                      Plaintiff,           )        Civil Action No. 18-442
                                           )
       v.                                  )        Judge Cathy Bissoon
                                           )
PALAMERICAN SECURITY, INC.,                )
successor in interest to CRITERION         )
HEALTHCARE SECURITY, INC.,                 )
                                           )
                      Defendant.           )


                                   RULE 58 JUDGMENT ORDER

       Pursuant to Rule 58 of the Federal Rules of Civil Procedure, FINAL JUDGMENT is

hereby entered. This case has been marked closed.



February 15, 2019                                   s\Cathy Bissoon
                                                    Cathy Bissoon
                                                    United States District Judge

cc (via ECF email notification):

All Counsel of Record
